The Court orders that a special panel shall be convened pursuant to MCR 7.215(H) *822to resolve the conflict between this case and Rushton v Meijer, Inc (On Remand), 225 Mich App 156 (1997).
The Court further orders that the opinion in this case released December 2, 1997, is hereby vacated.
The appellant may file a supplemental brief within 28 days of the Clerk’s certification of this order. Appellee may file a supplemental brief within 21 days of service of appellant’s brief. Nine copies must be filed with the Clerk or the Court. No further extensions of time will be allowed unless ordered by the Court.